internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no tam-100402-99 cc dom it a b1 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved no conference held legend x corporation y corporation issue s where a member of a consolidated_group has an overpayment_of_tax for a taxable_year prior to its affiliation with the group may the internal_revenue_service service_credit such overpayment against an outstanding income_tax_liability of the group for a taxable_year in which the member joined in the filing of a consolidated_return whether the service may apply the net interest rate of zero under sec_6621 of the internal_revenue_code code to a period where there is an equivalent overpayment of one member of a consolidated_group and underpayment of the group conclusion the service may credit an overpayment_of_tax of a member of a consolidated_group attributable to a taxable_year prior to the member’s affiliation with the group against an outstanding income_tax_liability of the group for a taxable_year in which the member joined in the filing of a consolidated_return the service should not apply the net interest rate of zero under sec_6621 to a period where an overpayment may be credited against an outstanding tax_liability under sec_6402 since we hold that the service may credit the overpayment of the member against the outstanding tax_liability of the group we need not address the application of sec_6621 to this situation facts during date x corporation a taxpayer which files returns on a calendar_year basis acquired more than percent of the outstanding_stock of y corporation prior to the date of the acquisition y corporation was not a subsidiary in another consolidated_group y corporation filed a tax_return for the period ending on the date_of_acquisition the short_year return and paid the tax due for that period for the period after the date of the acquisition y corporation joined in a consolidated_return filed by x corporation for calendar_year the consolidated_return a later examination by the service determined that certain expenses deducted by y corporation in the consolidated_return should properly have been deducted by y corporation in the short_year return the service disallowed these deductions from the consolidated_return and allowed them in the short_year return this adjustment increases the consolidated group’s tax_liability for the taxable_year the adjustment also results in a net_operating_loss_carryback for y corporation that creates an overpayment for its taxable_year an additional overpayment_of_tax arose in the taxable_year of y corporation as a result of the service’s examination the additional tax_liability attributable to the taxable_year has not been paid and thus remains outstanding likewise the overpayments attributable to y corporation’s and taxable years have not been refunded or credited against any other tax_liability and therefore remain outstanding law and analysis crediting an overpayment under sec_6402 sec_6402 of code provides in part that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_301_6402-1 of the regulations on procedure and administration provides in part that the commissioner may credit any overpayment_of_tax including interest thereon against any outstanding liability for any_tax owed by the person making the overpayment sec_6601 of the code provides in part that if any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under sec_6601 on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment under sec_6402 the service may credit an overpayment as long as the person who made the overpayment is liable for the tax against which the overpayment is to be credited generally a member of a consolidated_group is severally liable for the income_tax_liability of the group see sec_1_1502-6 of the income_tax regulations when a tax is jointly and severally owed by two or more taxpayers the service has the authority to collect the full amount of the unpaid tax from any of the liable taxpayers see u s life title insurance_company of dallas v united_states 784_f2d_1238 5th cir accordingly pursuant to sec_6402 and sec_301_6402-1 of the regulations the service may credit the overpayments attributable to y corporation’s and taxable years against the outstanding consolidated_return tax_liability any interest attributable to the underpayment of the consolidated_return tax_liability will be computed subject_to the provisions of sec_6601 interest_netting under sec_6621 sec_6621 provides that to the extent interest is payable for any period under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by the code the net rate of interest under sec_6621 on such amounts shall be zero for such period sec_6621 generally applies to interest accruing on or after date however sec_6621 applies to interest accruing before date if the provisions of sec_3301 of the internal_revenue_service restructuring and reform act of pub_l_no 112_stat_741 rra are met the legislative_history of sec_6621 states in part it is anticipated that the secretary will take into account interest_paid on previously determined deficiencies or refunds for the purpose of determining the rate of interest under this provision without regard to whether the underpayments or overpayments are currently outstanding it is also anticipated that where interest is both payable from and allowable to an individual taxpayer for the same period the secretary will take all reasonable efforts to offset the liabilities rather than process them separately using the net interest rate of zero h_r conf_rep no 105th cong 2d sess in light of the legislative_history accompanying sec_6621 the service should not apply sec_6621 to a situation where the underpayment and overpayment are both outstanding in such a situation the service should credit the overpayment to the underpayment under sec_6402 because we hold that the service may credit the overpayments attributable to y corporation’s and taxable years against the outstanding consolidated_return tax_liability under sec_6402 we need not address the application of sec_6621 to this situation caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent s lewis j fernandez deputy assistant chief_counsel income_tax accounting division
